Citation Nr: 1550567	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  15-03 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a refund of contributions made pursuant to Chapter 30, U.S.C. (Montgomery GI Bill).

2.  Whether New York Medical College is entitled to additional Post-9/11 GI Bill (Chapter 33) tuition payments pursuant to the Restoring GI Bill Fairness Act of 2011.

(The issues of entitlement to earlier effective dates for grant of service connection for a right and left wrist disability, warts, a left shoulder disability, and migraines; entitlement to an earlier effective date for grant of special monthly compensation (SMC) on the basis of housebound status; entitlement to increased ratings for warts, migraines, and gastroesophageal reflux disease; entitlement to SMC at the rates of L, M, N, and O; entitlement to a total rating based on individual unemployability; and whether there was clear and unmistakable error CUE in the January 2011 and March 2015 rating decisions which granted service connection for right and left wrist disabilities and migraines are the subject of a separate decision.)
REPRESENTATION

Veteran represented by:	The American Legion 


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active service from May 13, 2003 to July 17, 2003, December 31, 2003 to April 1, 2004, May 13, 2007 to June 30, 2007, July 8, 2007 to August 11, 2007, and from September 4, 2007 to December 4, 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2014 and January 2015 decisions, of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that in various statements the Veteran raised the issue of entitlement to Post-9/11 GI Bill benefits at a rating in excess of 70 percent.  That claim was previously denied in an April 2012 Board decision.  The Veteran's requests for reconsideration of the April 2012 Board decision were denied in September 2014 and July 2015 letters.  Accordingly, the issue of entitlement to Post-9/11 GI Bill benefits at a rating in excess of 70 percent is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  In September 2006, the Veteran enrolled in the Montgomery GI Bill education program and indicated that he would remain on active duty for 36 consecutive months. 

2.  The Veteran did not complete his 36-month obligation to be eligible for Montgomery GI Bill educational benefits.  

3.  The Veteran was not enrolled at New York Medical College on January 4, 2011.


CONCLUSIONS OF LAW

1.  The Veteran has no legal entitlement to a refund of his contributions to the Montgomery GI Bill education program.  38 U.S.C.A. 38 U.S.C.A. §§ 3011, 3012, 3018C (West 2014); 38 C.F.R. §§ 21.7045, 21.9645 (2015).

2.  There is no legal basis for paying additional Post-9/11 GI Bill (Chapter 33) tuition payments to New York Medical College under the Restoring GI Bill Fairness Act of 2011.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

As will be explained, the claim lacks legal merit.  Thus, as the law is dispositive of the claim and not the facts, the specific duties to notify and assist imposed by VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Refund of Montgomery GI Bill Contributions

In pertinent part, the September 2014 decision denied the Veteran's request to a refund of contributions under Montgomery GI Bill finding that the Veteran never qualified for Montgomery GI Bill benefits and therefore could not relinquish those benefits to receive Post 9/11 GI Bill benefits.  Accordingly, he was ineligible for a refund.

The Veteran's argument is two-fold: first, that he qualified for Montgomery GI Bill benefits and second, that he met the criteria for a refund.  

As an initial matter, the Board notes that an individual may establish eligibility for basic educational assistance under Chapter 30 by satisfying certain service prerequisites.  Under 38 U.S.C.A. § 3011(a)(1)(A) and 38 C.F.R. § 21.7042(a)(1) (West 2014), an individual may establish eligibility by showing that he or she first entered on active duty as a member of the armed forces after June 30, 1985. 

In order to be eligible to receive educational benefits pursuant to Chapter 30, an individual, after June 30, 1985, must continue on active duty in the Armed Forces for at least three continuous years if the period of active service is three years or more, or at least two continuous years if the period of service was less than three years, unless discharged or released for a qualifying reason.  

Pursuant to 38 U.S.C.A. § 3011 (West 2014) qualifying reasons for not meeting the continuous service requirement include being discharged or released from active duty: (I) for a service-connected disability, by reason of a sole survivorship discharge (as that term is defined in section 1174(i) of title 10), for a medical condition which preexisted such service on active duty and which the Secretary determines is not service connected, for hardship, for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as determined by the Secretary of each military department; (II) for the convenience of the Government, if, in the case of an individual with an obligated period of service of two years, the individual completes not less than 20 months of continuous active duty under that period of obligated service, or, in the case of an individual with an obligated period of service of at least three years, the individual completes not less than 30 months of continuous active duty under that period of obligated service; or (III) involuntarily for the convenience of the Government as a result of a reduction in force, as determined by the Secretary of the military department concerned.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a)(5) (2015). 

Additionally, 38 C.F.R. § 21.9645 (2015) provides that, if certain criteria are met, an individual who makes an irrevocable election to receive educational assistance under Chapter 33 by relinquishing eligibility under chapter 30 will be entitled to receive a refund of the amount contributions paid under 38 U.S.C. § 3011(b) or 3012(c) (West 2014), up to $1,200.

With regard to the whether the Veteran qualified for Montgomery GI Bill educational benefits, the Board finds that he did not.  In this case, the Veteran entered active duty after June 30, 1985.  As noted on his September 2006 Montgomery GI Bill election and statement of understaining, he was to remain on active duty for a period of at least three consecutive years.  Moreover, on this form the Veteran acknowledged that if he did not complete his period of Montgomery GI Bill obligation he would lose eligibility for these educational benefits and would not be eligible for a refund of his contributions.  The Veteran did not complete his three-year active duty service obligation.  

Accordingly, absent applicability of one of the exceptions outlined above, the Veteran lost his Montgomery GI Bill eligibility.  

In his March 2014 and July 2014 statements, the Veteran asserted that he was eligible for Chapter 30 benefits for his service from August 2007 to December 2007, and from January 2008 to May 2008.  The Veteran noted that between his active and reserve service he had more than 20 months of total service and that he was released from service due to a physical disability.  Additionally, in his September 2014 notice of disagreement, the Veteran noted that he was discharged from the U.S. Public Health Service for the Good of the Corps, which was a nomenclature tantamount to "at the convenience of the government."  He noted that when he elected to use Chapter 33 benefits for his education, he was not informed that he had to tender an irrevocable election to receive benefits under Chapter 33 in lieu of receiving his Chapter 30 benefits.  As such, he argues that he is entitled to a refund of his Chapter 30 benefit contributions since he never used them. 

With regard to the Veteran's argument that he was released from his period of active service due to a service connected disability, the April 2012 Board decision expressly found that "the Veteran was not discharged from a period of qualifying service due to a service connected disability."  See April 2012 Board Decision.  The April 2012 Board decision was not appealed and is final.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2012); currently, 38 U.S.C.A. § 7104(b) (West 2014), 38 C.F.R. § 20.1100 (2015).  As that decision is final, that finding governs and the Board will not readjudicate that finding.

With regard to the Veteran's argument that he was separated for the convenience of the government, the Board acknowledges that the Veteran's Statement of Service as a U.S. Public Health Service Commissioned Officer indicates that he received an Honorable discharge for the Good of the Service.  In the remarks section it was noted that the Veteran was voluntarily separated in lieu of involuntary termination.  Even assuming arguendo, that this qualified as a discharge under 38 U.S.C.A. § 3011 (a)(1)(A)(ii)(II) (West 2014), the Veteran did not have 20 months, let alone 30 months of continuous service.  Accordingly, 38 U.S.C.A. § 3011 (a)(1)(A)(ii)(II) does not provide a valid exception to the requirement that the Veteran completed his three-year period of active duty to fulfil his Montgomery GI Bill obligation.  Moreover, as the Veteran's Statement of Service characterized the Veteran's separation as voluntary, 38 U.S.C.A. § 3011 (a)(1)(A)(ii)(III) (West 2014), for an involuntary separation as a result of a force reduction, is not applicable.  

In light of the above, the Board finds that the weight of the evidence is against finding that the Veteran was entitled to receive Montgomery GI Bill educational benefits.  In the absence of such entitlement, the Veteran could not elect to receive additional educational assistance under the Post-9/11 GI Bill by relinquishing his entitlement under Chapter 30. 

The Board finds that the law is dispositive in this case and does not allow for the refund sought by the Veteran.  See Sabonis v Brown, 6 Vet. App. 426 (1994).  The Veteran's claim for a refund of contributions made to convert from Montgomery GI Bill education program to the Post 9/11 GI Bill education program is denied.

Restoring GI Bill Fairness Act

In a July 2014 correspondence, the Veteran requested that retroactive additional payments be made to New York Medical College on his behalf, pursuant to the Restoring GI Bill Fairness Act of 2011, for his periods of enrollment.

The Restoring GI Bill Fairness Act of 2011, Pub. L. No. 112-26, 125 Stat. 268 (effective from August 3, 2011) (hereinafter Act) allowed VA to pay more than $17,500 for tuition and fees for certain students attending private colleges and universities in Arizona, Michigan, New Hampshire, New York, Pennsylvania, South Carolina and Texas.  Specifically, it allowed VA to pay the greater of $17,500, or the cost of the established charges payable for the program of educational as determined by the "Post-9/11 GI Bill 2010-2011 Tuition and Fee In-State Maximums" table.  

In order to qualify the Veteran must have pursued training at a private institute of higher learning in one of the specified states, been a Veteran or service member as of January 4, 2011, been enrolled in a program of education that had tuition and fee charges exceeding the $17,500 cap for full-time attendance for the 2010-2011 academic year, and had been enrolled in the same private institution since January 4, 2011.  

With regard to continued enrollment at the same private institution, Section 2 (b) of the Act defining covered individuals reads "[a]n individual described in this subsection is an individual entitled to educational assistance under chapter 33 of title 38, United States Code, who, since January 4, 2011, has been enrolled in the same non-public institution of higher learning in a State."  Restoring GI Bill Fairness Act of 2011, Pub. L. No. 112-26, 125 Stat. 268 (effective from August 3, 2011) (emphasis added). 

The terms of the Act indicates that to qualify for grandfathered rates the Veteran must have been enrolled at the applicable private institution since January 4, 2011.  In interpreting regulations and statutes, consideration must be given to the plain language and the terms in accordance with their common meaning.  Merriam Webster dictionary defines "since" as "from a definite past time until now."  Accordingly, the plain language of the Act requires continuous enrollment at the private institution since January 4, 2011 a prerequisite of entitlement to grandfathered rates under the Act.

In the present case, the record indicates that Veteran was enrolled at New York Medical College, a private institution in New York State, prior to and after January 4, 2011, but was not continuously enrolled at that institution since January 4, 2011.  Specifically, a May 22, 2012 enrollment summary indicates that he was enrolled at New York College from September 13, 2010 to December 22, 2010, June 6, 2011 to August 2, 2011, and September 9, 2011 to December 19, 2011, and then returned to taking classes that the University of Southern California (USC) from January 9, 2012 to May 9, 2012.  The Veteran has not asserted otherwise.  To the contrary, in a February 2012 statement the Veteran reported that USC had been the parent school for his dual enrollment program and that he had completed his elective work at the New York Medical College and was returning to USC to complete his degree.  

Accordingly, because the Veteran was not enrolled at New York Medical College from December 23, 2010 to June 5, 2011, he does not qualify for grandfathered rates under the Restoring GI Bill Fairness Act for any period of enrollment at New York Medical College. 




ORDER

Entitlement to a refund of contributions made under the Montgomery G.I. Bill (Chapter 30) is denied.

Entitlement to additional Post-9/11 GI Bill (Chapter 33) tuition payments to New York Medical College pursuant to the Restoring GI Bill Fairness Act of 2011 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


